183 Mich. App. 221 (1989)
454 N.W.2d 132
MILNIKEL
v.
MERCY-MEMORIAL MEDICAL CENTER, INC
Docket No. 113897.
Michigan Court of Appeals.
Decided December 20, 1989.
Conybeare Law Office, P.C. (by Bruce C. Conybeare and John C. Johnson), for plaintiff.
Mary Ann Pater, for defendant.
Before: MAHER, P.J., and HOLBROOK, JR. and SAWYER, JJ.
PER CURIAM.
Plaintiff filed an action against defendant alleging a violation of the Michigan Handicappers' Civil Rights Act (HCRA), MCL 37.1101 et seq.; MSA 3.550(101) et seq. Thereafter, plaintiff sought leave to amend his complaint in order to add a loss of consortium claim in the name of his spouse. Plaintiff's request was denied by the trial court. We reverse.
MCR 2.118(A)(2) provides that leave to amend shall be freely given when justice so requires. This rule was designed to facilitate the amendment of pleadings except where prejudice to the opposing party would result. Ben P Fyke & Sons v Gunter Co, 390 Mich 649, 656; 213 NW2d 134 (1973); Feliciano v Dep't of Natural Resources, 158 Mich App 497, 501; 405 NW2d 178 (1987). The grant or denial of a motion to amend is within the discretion of the trial court. McManus v St Joseph Hosp Corp, 167 Mich App 432, 437; 423 NW2d 217 (1987).
In denying plaintiff's motion to amend, the trial court indicated its decision was not based upon any finding of prejudice to defendant. Instead, the court concluded that a claim for loss of consortium was not available in conjunction with a claim brought under the HCRA.
*223 Plaintiff argues that our Supreme Court's recent decision in Eide v Kelsey-Hayes Co, 431 Mich 26; 427 NW2d 488 (1988), which found that a derivative claim for loss of consortium was not precluded under the Civil Rights Act, MCL 37.2101 et seq.; MSA 3.548(101) et seq., requires a similar conclusion with respect to his HCRA claim. We agree.
In Eide, supra, our Supreme Court examined the Civil Rights Act in order to determine whether a claim for loss of consortium would be permitted in conjunction with a separate claim alleging a violation of the act. The Court began by noting that Michigan has long recognized a cause of action for loss of consortium in favor of spouses. Eide, p 29. Thus, the Court viewed the question as not whether a cause of action is available under the Civil Rights Act, but whether there was anything within the act precluding such a claim.
The Court examined the enforcement provision of the Civil Rights Act, MCL 37.2801(1); MSA 3.548(801)(1), which is identical to that of the HCRA, MCL 37.1606(1); MSA 3.550(606)(1):
(1) A person alleging a violation of this act may bring a civil action for appropriate injunctive relief or damages, or both.
Acting upon its earlier notation that loss of consortium claims have been long recognized in Michigan, the Eide Court found nothing to suggest a legislative intent to preclude such an action under the act.
The HCRA has the same purposes and goals as the Civil Rights Act. It was designed to prohibit discriminatory practices, policies and customs with respect to employment, public accommodations, services, educational institutions and housing.
That claims under the HCRA should be treated *224 similarly to those under the Civil Rights Act is apparent from § 605 of the HCRA, expressly requiring that HCRA claims be subject to the same procedures as a complaint alleging a violation of the Civil Rights Act. MCL 37.1605; MSA 3.550(605).
Further, the HCRA, being remedial in nature, is to be construed liberally. Allen v Southeastern Michigan Transportation Authority, 132 Mich App 533, 537; 349 NW2d 204 (1984).
In light of the similar goals and purposes of both the HCRA and the Civil Rights Act, and in the absence of any indication of legislative intent to the contrary, we find no reason to reach a conclusion different from that reached by the Supreme Court in Eide, supra.
Accordingly, we hold that a claim for loss of consortium is not precluded by the HCRA.
Because the circuit court indicated it found no evidence of prejudice to defendant, we therefore find it abused its discretion when it denied plaintiff leave to amend his complaint solely upon its conclusion that a loss of consortium claim was not permitted in conjunction with a claim alleging a violation of the HCRA.
Reversed and remanded. We do not retain jurisdiction.